UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2380


MAMITU KEBEDE LEWETE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 28, 2011                 Decided:   May 19, 2011


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jason A. Dzubow, DZUBOW, SARAPU & PILCHER, PLLC, Washington,
D.C., for Petitioner.    Tony West, Assistant Attorney General,
Paul Fiorino, Senior Litigation Counsel, Franklin M. Johnson,
Jr., Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mamitu     Kebede       Lewete,        a        native      and     citizen        of

Ethiopia,     petitions       for    review     of       an    order      of    the    Board     of

Immigration     Appeals       (“Board”)       dismissing           her    appeal       from     the

immigration judge’s order denying her applications for asylum,

withholding from removal and withholding under the Convention

Against Torture.        We deny the petition for review.

              The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                      8 U.S.C.

§   1158(a)    (2006).        The     INA   defines           a    refugee       as    a     person

unwilling or unable to return to her native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”               8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution        involves        the   infliction              or    threat        of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                    Qiao Hua Li v. Gonzales, 405

F.3d   171,    177     (4th   Cir.    2005)     (internal              quotation      marks     and

citations omitted).

              An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);   see    8    C.F.R.    §     1208.13(a)          (2010),        and     can    establish

refugee status based on past persecution in her native country

on account of a protected ground.                         8 C.F.R. § 1208.13(b)(1)

                                            2
(2010).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”      Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).        Without   regard     to    past       persecution,          an       alien    can

establish     a   well-founded     fear      of     persecution          on    a    protected

ground.       Id. at 187.       The well-founded fear standard contains

both a subjective and an objective component.                             The objective

element   requires      a    showing    of       specific,     concrete         facts      that

would lead a reasonable person in like circumstances to fear

persecution.       Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353

(4th Cir. 2006).         “The subjective component can be met through

the    presentation     of    candid,     credible,          and    sincere         testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some    basis    in   the   reality        of   the    circumstances           and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                   Qiao Hua Li, 405 F.3d at 176

(internal quotation marks and citations omitted).

              A trier of fact who rejects an applicant’s testimony

on credibility grounds, as in this case, must offer “specific,

cogent reason[s]” for doing so.                  Figeroa v. INS, 886 F.2d 76, 78

(4th   Cir.    1989).        “Examples    of       specific        and   cogent      reasons

include    inconsistent       statements,          contradictory          evidence,         and

inherently improbable testimony . . . .”                       Tewabe v. Gonzales,

446 F.3d 533, 538 (4th Cir. 2006) (internal quotation marks and

                                             3
citations       omitted).        This    court          accords    broad,       though    not

unlimited,       deference       to    credibility          findings      supported        by

substantial evidence.             Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004).

            The     REAL    ID   Act    of    2005       amended   the   law      regarding

credibility        determinations        for      applications       for       asylum     and

withholding of removal filed after May 11, 2005, as is the case

here.     Such determinations are to be made based on the totality

of the circumstances and all relevant factors, including “the

demeanor, candor, or responsiveness of the applicant or witness,

the     inherent       plausibility      of       the    applicant’s       or     witness’s

account, the consistency between the applicant’s or witness’s

written and oral statements (whenever made and whether or not

under oath, and considering the circumstances under which the

statements were made), the internal consistency of each such

statement,       the     consistency         of    such     statements         with     other

evidence of record . . . . and any inaccuracies or falsehoods in

such    statements,       without      regard      to    whether    an   inconsistency,

inaccuracy, or falsehood goes to the heart of the applicant’s

claim.”    8 U.S.C. § 1158(b)(1)(B)(iii) (2006).

            A    determination         regarding        eligibility      for     asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                            INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                      Administrative findings of

                                              4
fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                         Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations.”                                       Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                  This

court    will       reverse    the     Board        only    if   “the    evidence      .    .   .

presented was so compelling that no reasonable factfinder could

fail    to     find     the    requisite        fear       of    persecution.”         Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).               Furthermore, “[t]he agency decision that

an    alien    is     not     eligible    for        asylum      is    ‘conclusive     unless

manifestly contrary to the law and an abuse of discretion.’”

Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)(D) (2006)).

               Lewete       claims       the        immigration          judge’s     adverse

credibility finding was erroneous.                         We have reviewed the record

and     note    that     the     immigration             judge’s      adverse   credibility

finding       was     based    on     Lewete’s       testimony         regarding    how     her

passport acquired an exit stamp.                      Her testimony on this subject

was     clearly        inconsistent.                “Inconsistent         statements         and

contradictory         evidence        qualify       as     cogent     reasons   that       could

support an adverse credibility finding.”                              Dankam v. Gonzales,

495    F.3d    113,     121    (4th    Cir.     2007)       (internal     quotation        marks

                                                5
omitted).    The immigration judge was entitled to reject Lewete’s

explanations for the discrepancies.                Id. at 122.         We further

conclude    that   the   immigration    judge’s      findings      regarding     the

lack of credible independent evidence in support of Lewete’s

claim are supported by substantial evidence.

            Accordingly,    we   deny       the   petition   for     review.      We

dispense    with    oral   argument     because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                        6